 1
 2
 3
 4
 5
 6
 7                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 8                                          AT SEATTLE
 9
10   FRANK SPOSARO,                                       Case No. C18-953RSM

11                   Plaintiff,                           ORDER DENYING DEFENDANT’S
                                                          MOTION FOR RECONSIDERATION
12                        v.
13
      NEW JERSEY MANUFACTURERS
14    INSURANCE COMPANY, a foreign insurer,
      and STATE FARM MUTUAL
15    AUTOMOBILE INSURANCE COMPANY, a
16    foreign insurer,

17                   Defendants.
18
             This matter comes before the Court on Defendant New Jersey Manufacturers Insurance
19
     Company (“NJM”)’s Motion for Reconsideration. Dkt. #23. The Court has determined that
20
     response briefing is unnecessary. See LCR 7(h)(3).
21
22          NJM argues that the Court “should reconsider its Order because the rulings fail to

23   distinguish between first- and third-party personal jurisdiction, and failure to do so will lead to
24
     inconsistent rulings within the Western District of Washington, and further complicate the
25
     issues.” Dkt. #23 at 1. NJM argues that “[a] number of recent cases from the Western District
26
27   of Washington conducted analysis directly on point regarding the differences between the first-

28   party and third-party personal jurisdiction issues at play here,” id. at 1–2, but cites only to



     ORDER DENYING DEFENDANT’S MOTION FOR RECONSIDERATION - 1
     Hawthorne v. Mid-Continent Cas. Co., No. C16-1948RSL, 2017 U.S. Dist. LEXIS 51579
 1
 2   (W.D. Wash. Apr. 4, 2017) and cases discussed in that case. In Hawthorne, the Court found

 3   that “where an insurance agreement covers risk in all fifty states, an insured event occurs in one
 4
     of those states, and the suit for which the insured seeks the insurer’s defense is filed in that
 5
     same state, the insurer purposefully avails itself of that state’s forum by voluntarily assuming
 6
 7   the obligation to appear and defend against suits arising from that insured event.” 2017 U.S.

 8   Dist. LEXIS 51579 at *10–11. Hawthorne was not previously mentioned by NJM in briefing.
 9          “Motions for reconsideration are disfavored.” LCR 7(h)(1). “The court will ordinarily
10
     deny such motions in the absence of a showing of manifest error in the prior ruling or a
11
     showing of new facts or legal authority which could not have been brought to its attention
12
13   earlier with reasonable diligence.” Id.

14          The Court first finds that NJM does not present any new argument, or new facts which
15   could not have been brought to the Court’s attention earlier with reasonable diligence. Turning
16
     to the question of manifest error, the Court finds that NJM essentially raises the same issues that
17
     were raised previously and rejected by the Court in favor of Plaintiff’s arguments. The new
18
19   citation to Hawthorne is not dispositive, as that case is factually distinct and did not find that

20   personal jurisdiction cannot arise in first-party insurance cases with an insurance agreement
21
     covering risk in all fifty states and where the insured event takes place in one of those states.
22
     The Court continues to find that, given the particular facts of this case, NJM has sufficient
23
     minimum contacts to establish specific jurisdiction, and that this case does not offend traditional
24
25   notions of fair play and substantial justice. Nothing raised by NJM demonstrates manifest error

26   in the Court’s prior ruling, and thus denial of this Motion is warranted.
27
28



     ORDER DENYING DEFENDANT’S MOTION FOR RECONSIDERATION - 2
           Having reviewed the relevant briefing and the remainder of the record, the Court hereby
 1
 2   finds and ORDERS that Defendant’s Motion for Reconsideration, Dkt. #23, is DENIED.

 3
 4
     DATED this 28th day of December, 2018.
 5
 6
 7                                             A
                                               RICARDO S. MARTINEZ
 8                                             CHIEF UNITED STATES DISTRICT JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     ORDER DENYING DEFENDANT’S MOTION FOR RECONSIDERATION - 3
